 Case 1:20-cv-00202-IMK Document 20 Filed 01/04/21 Page 1 of 2 PageID #: 101




                     IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRTICT OF WEST VIRGINIA

THE ESTATE OF IMOGENE RIDENOUR,                                       Civil Case No. 1:20-cv-202
by executrix Billi Jo Volek,

and

BILLI JO VOLEK,

       Plaintiffs,

v.

G. RUSSEL ROLLYSON, JR.,
Deputy Commissioner of Delinquent and
Nonentered Lands of Marion County, WV,
in his official and personal capacities,

and

WONDERFULLY WILD LLC,

       Defendants.

                                CERTIFICATE OF SERVICE

       I hereby certify that on the 4th day of January, 2021 I served a true and exact copy of the
foregoing Plaintiffs’ First Interrogatories And Requests For Production Of Documents
Directed to Defendant Rollyson upon counsel of record via electronic and U.S. Postal Service as
follows:

                                       David P. Cook, Jr.
                                  MacCorkle Lavender PLLC
                                 300 Summers Street, Suite 800
                                  Charleston, WV 25332-3283
                                      dcook@mlclaw.com
                               Counsel for G. Russell Rollyson, Jr.

                                      John R. Funkhouser
                                  Funkhouser & Smith, PLLC
                                  103 Adams Street, Suite 200
                                     Fairmont, WV 26554
                                john@funkhouserandsmith.com
                               Counsel for Wonderfully Wild LLC



                                                9
Case 1:20-cv-00202-IMK Document 20 Filed 01/04/21 Page 2 of 2 PageID #: 102




                                           /s/ Gary M. Smith__________________
                                           Gary M. Smith (State Bar ID No. 12602)




                                    10
